United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 13, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-40623
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LORENZO PRADO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:03-CR-870-ALL
                      --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Lorenzo Prado appeals his sentence following his guilty plea

conviction for possession with intent to distribute 255 kilograms

of marijuana, a violation of 21 U.S.C. § 841.

     Prado contends that § 841 is unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).     As Prado concedes,

his argument is foreclosed by circuit precedent.     See United

States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).         He

raises the issue only to preserve it for Supreme Court review.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40623
                                -2-

     Prado also contends that the district court erred by finding

that his prior Texas state conviction for burglary of a

habitation constitutes a “crime of violence” for purposes of the

career offender enhancement provision of U.S.S.G. § 4B1.1.    The

district court correctly found that Prado’s prior conviction for

burglary of a habitation was a conviction for a crime of violence

under § 4B1.2(a).   See United States v. Hornsby, 88 F.3d 336,

339 (5th Cir. 1996); see also United States v. Garcia-Mendez,

420 F.3d 454, 456-57 (5th Cir. 2005) (applying Hornsby to

enhancement pursuant to § 2L1.2(b)(1)(A)(ii)).

     Finally, although the district court’s imposition of a

sentence of 188 months of imprisonment was within the applicable

guidelines range, Prado contends that the sentence was

unreasonable under United States v. Booker, 543 U.S. 220 (2005).

This court recently held that a discretionary sentence imposed

within a properly calculated guideline range is presumptively

reasonable.   See United States v. Alonzo, ___ F.3d ___,

No. 05-20130, 2006 WL 39119 at *3 (5th Cir. Jan. 9, 2006).

Prado has not rebutted the presumption that his sentence was

reasonable.

     AFFIRMED.